COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        Joel D. Mallory, Jr. v. West Bellfort Property Owners
                            Association

Appellate case number:      01-14-00936-CV

Trial court case number:    1039665

Trial court:                County Civil Court at Law No. 4 of Harris County

        The Court has directed me to notify you, as a pro se appellant, that the Court may
dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Your notice of
appeal of the order granting summary judgment may not have been timely filed. See
TEX. R. APP. P. 26.1(a)(1); TEX. R. CIV. P. 329b(a); Powell v. Linh Nutrition Programs,
Inc., No. 01-03-00919-CV, 2005 WL 375334, at *1 (Tex. App.—Houston [1st Dist.] Feb.
17, 2005, no pet.) (holding that deadline for appealing from trial court’s order denying
motion for new trial runs from date of signing of final judgment, not from date of order
denying motion for new trial). Without a timely filed notice of appeal, this Court lacks
jurisdiction over the appeal. See TEX. R. APP. P. 25.1, 26.1.

       Accordingly, the Court has directed me to notify you that the Court may dismiss
this appeal for want of jurisdiction unless you file a written response to this notice,
providing a detailed explanation, citing relevant portions of the record, statutes, rules, and
case law to show that this Court has jurisdiction over the appeal. See TEX. R. APP. P.
42.3(a). Any response must be filed within 14 days of the date of this notice. You must
respond in writing even if you have previously claimed your notice of appeal was timely
filed. If a meritorious response is not received in the form described above by the
deadline, the Court may dismiss the appeal for want of jurisdiction without further notice.



Clerk’s signature:
                  Clerk of the Court
Date: March 17, 2015